Exhibit 10.1

 

CONVERSION AGREEMENT

 

CONVERSION AGREEMENT, dated as of July 6, 2011, by and among each of the
investors named in Exhibit A attached hereto (each, an “Investor” and
collectively, the “Investors”), and LEVEL 3 COMMUNICATIONS, INC., a Delaware
corporation (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the parties desire that the Investors deliver to the Company for
conversion the Notes (as defined below) and that the Company issue to the
Investors a number of shares of common stock, par value $0.01 per share (the
“Common Stock”), of the Company into which the Notes are currently convertible;
and

 

WHEREAS, as an inducement for the Investors to convert the Notes, the Company
has agreed to pay to the Investors an amount in cash equal to the sum of
(i) accrued and unpaid interest on the Notes to the Closing Date (less any
amounts payable to the Investors on the next Interest Payment Date with regard
to the Notes to the extent that such Investors held the Notes as of the
applicable Regular Record Date for such Interest Payment Date (as such terms are
defined in the Indenture (as defined below)), plus (ii) future interest payable
on the Notes from the Closing Date to the date of maturity, in each case upon
the terms and subject to the conditions set forth below; and

 

WHEREAS, the parties intend that the shares of Common Stock being issued by the
Company upon conversion of the Notes may be resold by those Investors named in
the Company’s Registration Statement on Form S-3 (333-756709) pursuant to such
Registration Statement in accordance with the terms thereof and applicable law.

 

NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the parties hereby agree as follows:

 

SECTION 1.                                CONVERSION.

 

1.1.                              Definitions.  As used in this Agreement the
following terms have the following meanings:

 

(a)                                  “Affiliate” shall mean, with respect to any
Person, any other Person controlling, controlled by or under direct or indirect
common control with such Person.  For the purposes of this definition “control,”
when used with respect to any specified Person, shall mean the power to direct
the management and policies of such Person, directly or indirectly, whether
through ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” shall have meanings correlative to the foregoing.

 

(b)                                 “Beneficially Own” with respect to any
securities shall mean having “beneficial ownership” of such securities (as
determined pursuant to Rule 13d-3 under the 1934 Act (as defined below), as in
effect on the date hereof); provided, however, that a Person will be deemed to
beneficially own (and have beneficial ownership of) all securities that such
Person has

 

--------------------------------------------------------------------------------


 

the right to acquire, whether such right is exercisable immediately or with the
passage of time or the satisfaction of conditions.  The terms “Beneficial
Ownership” and “Beneficial Owner” have correlative meanings;

 

(c)                                  “Fairfax” shall mean Fairfax Financial
Holdings Limited and “Fairfax Parties” shall mean Fairfax together with Odyssey
Reinsurance Company, The North River Insurance Company, Fairfax (Barbados)
International Corp. and Falcon Insurance Company (Hong Kong) Ltd.

 

(d)                                 “Group” shall mean any group of Persons who,
with respect to those acquiring, holding, voting or disposing of Voting
Securities would, assuming ownership of the requisite percentage thereof, be
required under Section 13(d) of the 1934 Act to file a statement on Schedule 13D
with the Securities and Exchange Commission as a “person” within the meaning of
Section 13(d)(3) of the 1934 Act, or who would be considered a “person” for
purposes of Section 13(g)(3) of the 1934 Act;

 

(e)                                  “Indenture” shall mean the Indenture, dated
as of December 24, 2008, by and between the Company and The Bank of New York
Mellon, as trustee, as supplemented by the First Supplemental Indenture, dated
as of December 24, 2008, by and between the Company and The Bank of New York
Mellon, as trustee, pursuant to which the Notes were issued;

 

(f)                                    “Lien” shall mean any lien, claim,
charge, security interest or other legal or equitable encumbrance, limitation or
restriction;

 

(g)                                 “Notes” shall mean the Company’s 15%
Convertible Senior Notes due 2013 (CUSIP# 52729NBM1), which were issued pursuant
to an effective registration statement under the 1933 Act (as defined below) and
are being converted by the Investors pursuant to this Agreement in the aggregate
principal amounts set forth on Schedule I hereto;

 

(h)                                 “Person” shall mean an individual,
partnership, corporation, limited liability company, business trust, joint stock
company, trust, governmental entity, unincorporated association or joint
venture;

 

(i)                                     “Shares” shall mean the shares of Common
Stock issued to the Investors upon conversion of the Notes pursuant to the terms
of this Agreement which shall be calculated as 555.5556 shares of Common Stock
per each $1,000 principal amount of the Notes; and

 

(j)                                     “Voting Securities” shall mean the
shares of the Common Stock and any other capital stock or equity securities of
the Company having the general voting power under ordinary circumstances to
elect members of the board of directors of the Company, and any other securities
which are convertible into, or exchangeable for, Voting Securities.

 

1.2.                              Conversion of the Notes.

 

(a)                                  Subject to the terms set forth in this
Agreement and in reliance upon the representations and warranties set forth
below, on the Closing Date (as defined herein)  each Investor shall surrender to
the Company for conversion duly endorsed Notes in the aggregate principal amount
set forth opposite the name of such Investor on Schedule I hereto and the

 

2

--------------------------------------------------------------------------------


 

Company shall (x) issue to such Investor the number of Shares issuable upon
conversion of such Notes and (y) pay to such Investor an amount in cash, in each
case as set forth opposite the name of such Investor on Schedule I hereto.  On
the Closing Date, such conversion shall be effected by each Investor causing
each record holder of the Notes set forth opposite such Investor’s name on
Schedule I hereto to deliver such Notes to the Company or its designee (duly
endorsed), and each Investor delivering a HSR Certificate (as such term is
defined in the Indenture) duly executed by such Investor and a written notice of
conversion duly executed by such Investor, in the form attached to the Indenture
(a “Conversion Notice”), each as provided for in the Indenture, and the Company
shall deliver to each Investor the number of Shares and pay to each Investor an
amount in cash by wire transfer of immediately available funds, in each case as
set forth opposite the name of such Investor on Schedule I hereto.

 

(b)                                 No additional consideration for any purpose
shall be due to the Investors at Closing other than the Shares and the cash
payment pursuant to Section 1.2(a).  All deliveries at the Closing shall be
accomplished pursuant to the delivery instructions to be provided by each
Investor no later than 5:00 P.M. New York time on July 11, 2011, substantially
in the form outlined on Schedule I hereto.  Notwithstanding anything in
Section 1502 of the Indenture to the contrary, the Investors shall in no event
be required in connection with the conversion of the Notes to pay any amounts to
the Company with respect to any interest payable on the Notes on the next
succeeding Interest Payment Date (as such term is defined in the Indenture).

 

1.3.                              Closing.  The closing of the conversion of the
Notes (the “Closing”) shall take place at the offices of the Company at 1025
Eldorado Boulevard, Broomfield, Colorado 80021 on July 15, 2011 at 10:00 A.M.,
New York time, or on such other date, and at such other place and time, as the
parties hereto shall mutually agree (such date, the “Closing Date”).

 

1.4.                              Section 3(a)(9).  The parties hereto
acknowledge and agree that the Shares being issued hereunder have not been
registered under the Securities Act of 1933, as amended (the “1933 Act”) or
under any applicable state securities laws and that the issuance of the Shares,
assuming that the representations and warranties of the parties are true and
correct is exempt from registration under the 1933 Act pursuant to
Section 3(a)(9) thereof.

 

SECTION 2.                                REPRESENTATIONS AND WARRANTIES OF THE
INVESTORS.

 

Each Investor, severally for itself and not jointly with the other Investors
hereby represents and warrants to the Company on the date hereof and on the
Closing Date as follows:

 

2.1.                              Authorization and Validity of Agreement.  Such
Investor has all requisite power and authority to enter into this Agreement and
to carry out its obligations hereunder.  The execution and delivery of this
Agreement and the performance of the obligations of such Investor hereunder have
been duly authorized, and no other proceedings on the part of such Investor are
necessary to authorize such execution, delivery and performance.  This Agreement
has been duly executed by such Investor and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms.

 

2.2.                              Consents and Approvals.  No consent, waiver,
authorization or approval of any governmental or regulatory authority, domestic
or foreign, or of any other Person, firm or

 

3

--------------------------------------------------------------------------------


 

corporation, nor any declaration to or filing or registration with any such
governmental or regulatory authority is required in connection with such
Investor’s execution and delivery of this Agreement or the performance by such
Investor of such Investor’s obligations hereunder, except for such consents, the
failure of which to obtain would not be reasonably expected to have a material
adverse effect on the ability of the Investor to consummate the transactions
contemplated hereby or would result in a Lien on the Notes transferred by such
Investor pursuant to this Agreement.

 

2.3.                              Title to Notes.  Such Investor has full
investment discretion with respect to the Notes set forth opposite the name of
such Investor on Schedule I hereto or full authority to convert such Notes, as
the case may be, and it has valid and marketable title thereto, free and clear
of any Liens.

 

2.4.                              Status of Note Holder.

 

(a)                                  Sophisticated Party; Authority.  Such
Investor is a sophisticated investor and has relied on its own independent
investigation and not on any information or representations or warranties made
by the Company (other than the representations and warranties of the Company
contained in Section 3 hereof and the filings made by the Company pursuant to
the Securities Exchange Act of 1934 (the “1934 Act”)) in determining to execute
and deliver this Agreement.  Such Investor has full discretionary or other valid
authority to enter into the transaction contemplated by this Agreement and no
further authorization or consent is required to enter into this Agreement or to
consummate the transactions contemplated hereby, except for such consents, the
failure of which to obtain would not be reasonably expected to have a material
adverse effect on the ability of such Investor to consummate the transactions
contemplated hereby or would result in a Lien on the Notes transferred by such
Investor pursuant to this Agreement.

 

(b)                                 Group.  Such Investor together with the
other Investors do not constitute a Group (except that the Fairfax Parties may
constitute a Group).  Such Investor hereby agrees that such Investor shall not
take any actions such that it and the other Investor may be deemed to be a Group
(except that the Fairfax Parties may constitute a Group).  In the case of each
Investor other than the Fairfax Parties, after giving effect to the transactions
contemplated under this Agreement, such Investor, together with its “ultimate
parent entity” (as defined by 16 C.F.R. §801.1(a)(3)), if any, and all entities
included within such “ultimate parent entity,” will Beneficially Own less than
4.9% of the Company’s outstanding Common Stock.  In the case of the Fairfax
Parties, (i) after giving effect to the transactions contemplated under this
Agreement, the Fairfax Parties together with their “ultimate parent entity” (as
defined by 16 C.F.R. §801.1(a)(3)) and all entities included within such
“ultimate parent entity” will Beneficially Own less than fifteen percent (15%)
of the Company’s outstanding Common Stock, (ii) the number of shares of the
Company’s Common Stock that the Fairfax Parties Beneficially Owns will not
change as a result of the transactions contemplated by this Agreement and
(iii) none of the Fairfax Parties has become, individually or in the aggregate,
by reason of a transaction or transactions after April 10, 2011, the Beneficial
Owner of additional shares of the Company’s Common Stock representing one-half
of one percent (0.5%) or more of the outstanding Common Stock.  Each Investor
(in the case of the Fairfax Parties, considering such parties as one Investor
for such purposes), or its “ultimate parent entity” (as defined by 16 C.F.R.
§801.1(a)(3)), if any,

 

4

--------------------------------------------------------------------------------


 

is a different “acquiring person” (as defined by 16 C.F.R. §801.2(a)) from each
other Investor (in the case of the Fairfax Parties, considering such parties as
one Investor for such purposes).

 

2.5.                              Company Excluded Information.  Such Investor
acknowledges and agrees that the Company possesses material information not
generally known by the public or by the Investor regarding the Company, its
business, its condition (financial or otherwise) and its prospects
(collectively, the “Company Excluded Information”), and such Investor agrees
that the Company shall have no liability to such Investor to the extent such
Investor incurs or otherwise suffers any liability, loss, expense, cost or
damage arising out of or relating to the non-disclosure of the Company Excluded
Information; provided, that the foregoing limitation of liability shall not in
any way limit the liability of the Company for any breach of its representations
and warranties hereunder.

 

2.6.                              Investment.  Such Investor is acquiring the
Shares for its own account solely for the purpose of investment (as defined by
16 C.F.R. §801.1(i)(1)) and not with a view to, or for sale in connection with
any distribution of the Shares, but subject, nevertheless, to any requirement of
law that the disposition of such Investor’s property shall at all times be
within such Investor’s control.  Such Investor has no present agreement,
undertaking, arrangement, obligation or commitment providing for the disposition
of the Shares received by such Investor pursuant to this Agreement.

 

2.7.                              No Manipulation of Stock.  Such Investor has
not taken, in violation of applicable law, any action designed to or that might
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Common Stock to facilitate the transactions contemplated hereby
or the sale or resale of the shares of Common Stock.

 

SECTION 3.                                REPRESENTATIONS AND WARRANTIES OF THE
COMPANY.

 

The Company hereby represents and warrants to each of the Investors on the date
hereof and on the Closing Date as follows:

 

3.1.                              Authorization and Validity of Agreement.  The
Company has all corporate power and authority to enter into this Agreement and
to carry out its obligations hereunder.  The execution and delivery of this
Agreement and the performance of the obligations of the Company hereunder have
been duly authorized, and no other proceedings on the part of the Company are
necessary to authorize such execution, delivery and performance.  This Agreement
has been duly executed by the Company and constitutes its valid and binding
obligation, enforceable against it in accordance with its terms.

 

3.2.                              Consents and Approvals.  No consent, waiver,
authorization or approval of any governmental or regulatory authority, domestic
or foreign, or of any other Person, firm or corporation, nor any declaration to
or filing or registration with any such governmental or regulatory authority is
required in connection with the Company’s execution and delivery of this
Agreement or the performance by the Company of the Company’s obligations
hereunder, except for such consents, the failure of which to obtain would not be
reasonably expected to have a material adverse effect on the ability of the
Company to consummate the transactions contemplated hereby.

 

5

--------------------------------------------------------------------------------


 

3.3.                              Issuance of Shares.  Upon issuance upon
conversion of the Notes being delivered to the Company by the Investors, the
Shares will be, duly authorized, validly issued, fully paid and nonassessable. 
The Shares will be issued at the Closing without any restrictive legend, and
assuming the accuracy of the representations and warranties of the Investors,
are freely tradable (other than by Affiliates of the Company) under the 1933
Act.  The Shares will be issued at Closing free and clear of any Liens and will
be listed and admitted and authorized for trading, subject to official notice of
issuance, on the Nasdaq Global Select Market.

 

3.4.                              Accuracy of Information.  The filings made by
the Company since January 1, 2011 pursuant to the 1934 Act (as modified or
supplemented by other information so filed) did not when filed contain any
material misstatement of fact or omit to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 

SECTION 4.                                COVENANTS OF THE PARTIES.

 

4.1.                              Further Assurances of the Investors.  Each
Investor shall, at any time and from time to time after the date hereof, upon
the request of the Company and at the expense of the Investor forthwith, execute
and deliver such further instruments of conversion, endorsement, direction or
authorization and other documents as the Company may reasonably request to
effectuate the purposes of this Agreement.

 

4.2.                              Further Assurances of the Company.  The
Company shall, at any time and from time to time after the date hereof, upon the
request of the Investors and at the expense of the Company forthwith, execute
and deliver such further instruments of assignment, transfer, conveyance,
endorsement, direction or authorization and other documents as the Investors may
reasonably request to perfect title of the Investors and their successors and
assigns to the Shares or otherwise to effectuate the purposes of this Agreement.

 

SECTION 5.                                CONDITIONS PRECEDENT.

 

5.1.                              Conditions to the Obligation of the Investors
to Consummate the Closing.  The several obligations of each Investor to
consummate the transactions to be consummated at the Closing, are subject to the
satisfaction of the following conditions precedent:

 

(a)                                  The representations and warranties of the
Company contained in Section 3 of this Agreement shall be true and correct in
all material respects on the date hereof and on the Closing Date as though made
on the Closing Date (except that those representations and warranties that
address matters only as of a particular date shall have been true and correct
only on such date).

 

(b)                                 The Company shall have delivered the Shares
and paid the cash deliverable and payable to such Investor.

 

(c)                                  The transactions contemplated by this
Agreement shall not be prohibited or enjoined by any law or governmental or
court order or regulation.

 

6

--------------------------------------------------------------------------------


 

5.2.                              Conditions to the Obligation of the Company to
Consummate the Closing.  The obligation of the Company to consummate the
transactions to be consummated at the Closing, is subject to the satisfaction of
the following conditions precedent:

 

(a)                                  The representations and warranties of such
Investor contained in Section 2 of this Agreement shall be true and correct in
all material respects on the date hereof and on the Closing Date as though made
on the Closing Date (except that those representations and warranties that
address matters only as of a particular date shall have been true and correct
only on such date).

 

(b)                                 Each Investor shall have delivered the Notes
set forth opposite its name on Schedule I hereto, together with a duly executed
HSR Certificate and Conversion Notice with respect to such Notes.

 

(c)                                  The transactions contemplated by this
Agreement shall not be prohibited or enjoined by any law or governmental or
court order or regulation.

 

Each Investor’s obligations under this Agreement shall be several and
independent from the obligations of each other Investor; provided, however,
that, notwithstanding anything in this Agreement to the contrary, the Company
shall not be obligated to consummate the transactions contemplated by this
Agreement with respect to the Fairfax Parties or the other Investors, as
applicable, unless the conditions set forth in Section 5.2 above are satisfied
with respect to the Fairfax Parties or the other Investors, respectively.

 

SECTION 6.                                MISCELLANEOUS.

 

6.1.                              Successors and Assigns.  No party hereto shall
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the other party hereto and any such attempted assignment
without such prior written consent shall be void and of no force and effect. 
This Agreement shall inure to the benefit of and shall be binding upon the
successors and permitted assigns of the parties hereto.

 

6.2.                              Governing Law.  This Agreement shall be
construed, performed and enforced in accordance with, and governed by, the laws
of the State of New York, without giving effect to the principles of conflicts
of laws thereof.

 

6.3.                              Expenses.  Each of the parties hereto shall
pay its own expenses in connection with this Agreement and the transactions
contemplated hereby, including, without limitation, any legal and accounting
fees, whether or not the transactions contemplated hereby are consummated.

 

6.4.                              Severability.  In the event that any part of
this Agreement is declared by any court or other judicial or administrative body
to be null, void or unenforceable, said provision shall survive to the extent it
is not so declared, and all of the other provisions of this Agreement shall
remain in full force and effect.

 

7

--------------------------------------------------------------------------------


 

6.5.                              Notices.  All notices, requests, demands and
other communications under this Agreement shall be in writing and shall be
deemed to have been duly given (i) on the date of service if served personally
on the party to whom notice is to be given; (ii) on the day of transmission if
sent via facsimile transmission to the facsimile number given below, and
telephonic confirmation of receipt is obtained promptly after completion of
transmission; (iii) on the day after delivery to Federal Express or similar
overnight courier; or (iv) on the fifth day after mailing, if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid and properly addressed, to the party as follows:

 

All correspondence to any Investor shall be sent to such Investor at the address
set forth in Exhibit A attached hereto.

 

If to the Company:

 

Level 3 Communications, Inc.

1025 Eldorado Boulevard

Broomfield, Colorado 80021

Attn.:  John M. Ryan
Facsimile: 720-888-5127

 

Either party may change its address for the purpose of this Section by giving
the other party written notice of its new address in the manner set forth above.

 

6.6.                              Amendments; Waivers.  This Agreement may be
amended or modified, and any of the terms, covenants, representations,
warranties or conditions hereof may be waived, only by a written instrument
executed by the parties hereto, or in the case of a waiver, by the party waiving
compliance.

 

6.7.                              Parties in Interest.  Nothing in this
Agreement is intended to confer any rights or remedies under or by reason of
this Agreement on any Persons other than parties hereto and their respective
successors and permitted assigns.  Nothing in this Agreement is intended to
relieve or discharge the obligations or liability of any third Persons to the
Investors or the Company.  No provision of this Agreement shall give any third
Persons any right of subrogation or action over or against the Investors or the
Company.

 

6.8.                              Section and Paragraph Headings.  The section
and paragraph headings in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

6.9.                              Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
shall constitute the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

COMPANY:

LEVEL 3 COMMUNICATIONS, INC.

 

 

 

 

 

By:

/s/ Robin E. Grey

 

Name: Robin E. Grey

 

Title: Senior Vice President and Treasurer

 

9

--------------------------------------------------------------------------------


 

INVESTORS:

FAIRFAX FINANCIAL HOLDINGS LIMITED,

 

 

 

 

By its Investment Manager, Hamblin Watsa Investment Counsel Ltd.

 

 

 

 

By:

/s/ Paul Rivett

 

 

Name:

 

 

Title:

 

 

 

 

 

ODYSSEY REINSURANCE COMPANY,

 

 

 

 

By its Investment Manager, Hamblin Watsa Investment Counsel Ltd.

 

 

 

 

By:

/s/ Paul Rivett

 

 

Name:

 

 

Title:

 

 

 

 

 

THE NORTH RIVER INSURANCE COMPANY

 

 

 

 

By its Investment Manager, Hamblin Watsa Investment Counsel Ltd.

 

 

 

 

By:

/s/ Paul Rivett

 

 

Name:

 

 

Title:

 

 

 

 

 

FAIRFAX (BARBADOS) INTERNATIONAL CORP.

 

 

 

 

By its Investment Manager, Hamblin Watsa Investment Counsel Ltd.

 

 

 

 

By:

/s/ Paul Rivett

 

 

Name:

 

 

Title:

 

 

 

FALCON INSURANCE COMPANY (HONG KONG) LTD.

 

 

 

 

By its Investment Manager, Hamblin Watsa Investment Counsel Ltd.

 

 

 

 

By:

/s/ Paul Rivett

 

 

Name:

 

 

Title:

 

10

--------------------------------------------------------------------------------


 

 

s/ Gary L. West

 

Gary L. West

 

11

--------------------------------------------------------------------------------


 

 

/s/ Mary E. West

 

Mary E. West

 

12

--------------------------------------------------------------------------------


 

 

CAROLE LEE JULIAN REVOCABLE TRUST

 

 

 

 

 

By:

/s/ Carole Lee Julian

 

 

Name: Carole Lee Julian

 

 

Title: Trustee

 

 

 

 

 

JULIAN PROPERTIES, LP

 

 

 

 

By its General Partner, Julian Management, Inc.

 

 

 

 

 

 

 

By:

/s/ Robert E. Julian

 

 

Name: Robert E. Julian

 

 

Title: President

 

 

 

 

 

ROBERT JULIAN CAROLE LEE JULIAN CHARIITABLE FOUNDATION

 

 

 

 

 

By:

/s/ Robert E. Julian

 

 

Name: Robert E. Julian

 

 

Title: President

 

 

 

 

 

/s/ Robert E. Julian

 

Robert E. Julian

 

13

--------------------------------------------------------------------------------


 

Exhibit A

 

Investors

 

Name

 

Address for Notices

 

 

 

Fairfax Financial Holdings Limited

 

c/o Hamblin Watsa Investment Counsel Ltd.
95 Wellington Street West
Suite 800
Toronto, ON Canada M5J2N7

 

 

 

Odyssey Reinsurance Company

 

Same as above

 

 

 

The North River Insurance Company

 

Same as above

 

 

 

Fairfax (Barbados) International Corp.

 

Same as above

 

 

 

Falcon Insurance Company (Hong Kong) Ltd.

 

Same as above

 

 

 

Gary L. West

 

c/o West Family Investments, Inc.
1603 Orrington Avenue, Suite 810
Evanston, IL 60201

 

 

 

Mary E. West

 

Same as above

 

 

 

Carole Lee Julian Revocable Trust

 

c/o Robert E. Julian
13525 Paul Circle
Omaha, NE 68154

 

 

 

Julian Properties, LP

 

Same as above

 

 

 

Robert Julian Carole Lee Julian Charitable Foundation

 

Same as above

 

 

 

Robert E. Julian

 

Same as above

 

14

--------------------------------------------------------------------------------


 

Schedule I

 

Form of Delivery Instructions

 

Note Delivery Instructions

 

Notes coming from the following
accounts and Delivered to DTC XXX

 

Investor

 

CUSIP

 

Sub Account

 

DTC #

 

DTC Name

 

Principal
Amount of
Notes

 

 

 

 

 

 

 

 

 

 

 

 

 

Odyssey Reinsurance Company

 

 

 

 

 

 

 

 

 

$

45,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

The North River Insurance Company

 

 

 

 

 

 

 

 

 

$

30,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Fairfax (Barbados) International Corp.

 

 

 

 

 

 

 

 

 

$

20,062,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Falcon Insurance Company (Hong Kong) Ltd.

 

 

 

 

 

 

 

 

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Gary L. West

 

 

 

 

 

 

 

 

 

$

12,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Mary E. West

 

 

 

 

 

 

 

 

 

$

12,500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Carole Lee Julian Revocable Trust

 

 

 

 

 

 

 

 

 

$

790,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Julian Properties, LP

 

 

 

 

 

 

 

 

 

$

980,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert Julian Carole Lee Julian Charitable Foundation

 

 

 

 

 

 

 

 

 

$

280,000

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert E. Julian

 

 

 

 

 

 

 

 

 

$

850,000

 

 

15

--------------------------------------------------------------------------------


 

Stock Delivery Instructions

 

Common Stock coming from the Company’s
transfer agent and Delivered to the following
accounts via DWAC

 

Investor

 

Sub Account

 

DTC #

 

DTC Name

 

DWAC
Reference

 

Common
Shares

 

 

 

 

 

 

 

 

 

 

 

 

 

Odyssey Reinsurance Company

 

 

 

 

 

 

 

 

 

25,000,002

 

 

 

 

 

 

 

 

 

 

 

 

 

The North River Insurance Company

 

 

 

 

 

 

 

 

 

16,666,668

 

 

 

 

 

 

 

 

 

 

 

 

 

Fairfax (Barbados) International Corp.

 

 

 

 

 

 

 

 

 

11,145,557

 

 

 

 

 

 

 

 

 

 

 

 

 

Falcon Insurance Company (Hong Kong) Ltd.

 

 

 

 

 

 

 

 

 

2,777,778

 

 

 

 

 

 

 

 

 

 

 

 

 

Gary L. West

 

 

 

 

 

 

 

 

 

6,944,445

 

 

 

 

 

 

 

 

 

 

 

 

 

Mary E. West

 

 

 

 

 

 

 

 

 

6,944,445

 

 

 

 

 

 

 

 

 

 

 

 

 

Carole Lee Julian Revocable Trust

 

 

 

 

 

 

 

 

 

438,889

 

 

 

 

 

 

 

 

 

 

 

 

 

Julian Properties, LP

 

 

 

 

 

 

 

 

 

544,445

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert Julian Carole Lee Julian Charitable Foundation

 

 

 

 

 

 

 

 

 

155,556

 

 

 

 

 

 

 

 

 

 

 

 

 

Robert E. Julian

 

 

 

 

 

 

 

 

 

472,223

 

 

16

--------------------------------------------------------------------------------


 

Cash Wire Transfer Instructions

 

Investor

 

Wire Instructions

 

Cash Amount

 

 

 

 

 

 

 

Odyssey Reinsurance Company

 

 

 

$

10,125,000

 

 

 

 

 

 

 

The North River Insurance Company

 

 

 

$

6,750,000

 

 

 

 

 

 

 

Fairfax (Barbados) International Corp.

 

 

 

$

4,513,950

 

 

 

 

 

 

 

Falcon Insurance Company (Hong Kong) Ltd.

 

 

 

$

1,125,000

 

 

 

 

 

 

 

Gary L. West

 

 

 

$

2,812,500

 

 

 

 

 

 

 

Mary E. West

 

 

 

$

2,812,500

 

 

 

 

 

 

 

Carole Lee Julian Revocable Trust

 

 

 

$

177,750

 

 

 

 

 

 

 

Julian Properties, LP

 

 

 

$

220,500

 

 

 

 

 

 

 

Robert Julian Carole Lee Julian Charitable Foundation

 

 

 

$

63,000

 

 

 

 

 

 

 

Robert E. Julian

 

 

 

$

191,250

 

 

17

--------------------------------------------------------------------------------